 1 DAVID C. ALLEN (SBN 190479)
   david.allen@btlaw.com
 2 KELLEY S. OLAH (SBN 245180)
   kelley.olah@btlaw.com
 3 GABRIELLE ANDERSON-THOMPSON (SBN 247039)
   gathompson@btlaw.com
 4 BARNES & THORNBURG LLP
   2029 Century Park East, Suite 300
 5 Los Angeles, California 90067
   Telephone:    (310) 284-3880
 6 Facsimile:    (310) 284-3894

 7 Attorneys for Defendants
   DEPUY ORTHOPAEDICS, INC. n/k/a MEDICAL
 8 DEVICE BUSINESS SERVICES INC.; JOHNSON &
   JOHNSON; and JOHNSON & JOHNSON SERVICES,
 9 INC.

10                                   UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12

13
     BOBBIE WINGLER,                                 Case No. CV18-05863-JST
14
                       Plaintiffs,                   [PROPOSED] ORDER RE STIPULATION
15                                                   TO STAY ALL PROCEEDINGS
16          vs.
17                                                   JURY TRIAL DEMANDED
   JOHNSON & JOHNSON SERVICES,
18 INC., et al.,                                     Complaint Filed: January 25, 2011
19                     Defendants.
20

21

22
23          TO ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

24          Upon consideration of the Stipulation to Stay All Proceedings submitted by Plaintiff

25 BOBBIE WINGLER and Defendants DEPUY ORTHOPAEDICS, INC., JOHNSON &
26 JOHNSON, and JOHNSON & JOHNSON SERVICES, INC. (hereafter collectively “the Parties”);

27 upon consideration of all documents, files, and pleadings in this action; and upon good cause

28 shown, it is hereby ORDERED that:
                                                                                         CV18-05863-JST
                     [PROPOSED] ORDER RE STIPULATION TO STAY ALL PROCEEDINGS
1          1.    The Parties’ request for a stay of proceedings is GRANTED;
2          2.    All proceedings in this action are hereby stayed, pending a decision by the Judicial

3                Panel on Multidistrict Litigation on whether this case should be transferred to In re

4                DePuy Orthopaedics, Inc. Pinnacle Hip Implant Products Liability Litigation,
5                MDL Docket No. 2244;

6          3.    Deadlines relating to any outstanding responsive pleading are extended pending

7                entry of a Scheduling Order in the MDL court addressing responsive pleadings and
8                the deadline to file any remand motion is extended pursuant to the MDL court's

9                August 14, 2012 “Order Regarding Cases Removed from State Court,” and any

10               subsequent orders that the MDL Court may issue.
11         PURSUANT TO STIPULATION, IT IS SO ORDERED.

12
             October 2 2018
     Dated: __________,                 _______________________________________
13
                                        UNITED STATES DISTRICT COURT
14

15

16
17

18

19
20

21

22
23

24

25
26

27

28

                                                   2                                   CV18-05863-JST
                  [PROPOSED] ORDER RE STIPULATION TO STAY ALL PROCEEDINGS
